DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vimercati et al. (US 2015/0092470 A1).
Regarding claim 1, Vimercati teaches a memory device, comprising:
a plurality of programmable memory cells (Fig. 1, memory array 2);
a programming circuit for programming a selected memory cell of the plurality of memory cells to a target logic state by applying one or more programming current pulses to the selected memory cell (logic 0 and logic 1 are written to memory cells, ¶0053);
a temperature sensor for sensing a temperature of the memory device (Fig. 8, temperature sensor 82);
a reading circuit for reading a current logic state of the selected memory cell after a predetermined programming current pulse of the programming current pulses (¶0053), the reading circuit comprising:
a sensing circuit configured to sense a current logic state of the selected memory cell according to a comparison between a reading electric current depending on the current logic state of the selected memory cell and a reference current (Fig. 1, sense circuit 4); and
an adjusting circuit configured to adjust the reference electric current to be provided to the sensing circuit according to the temperature of the memory device (Fig. 8 and ¶0053).
Regarding claim 2, Vimercati further teaches the memory device according to claim 1, wherein the reading circuit comprises:
a bit line through which the reading electric current flows (bit lines connected to memory array 2);
a reference bit line through which the reference electric current flows (reference bit line in which reference current circuit 3 is connected to it);
a further reference bit line associated with the reference bit line, the adjusting circuit configured to provide to the further reference bit line a further reference electric current depending on the temperature of the memory device, the adjusted reference electric current comprising said reference electric current and said further reference electric current (¶0053).
Regarding claim 3, Vimercati further teaches the memory device according to claim 2, wherein the adjusting circuit is configured to select the further reference electric current among a plurality of further reference currents, wherein each reference current is associated with a respective temperature range, the adjusting circuit being configured to provide the further reference electric current associated with the temperature range within which the temperature of the memory device falls (Fig. 8, LUT 84 contains a plurality of reference currents that are used to adjust the reference current based on the temperature range. In addition, the reference circuit has a plurality of reference cells 34).
Regarding claim 4, Vimercati further teaches the memory device according to claim 3, wherein the sensing circuit is configured to sense the current logic state of the selected memory cell according to a comparison between the adjusted reference electric current and the reading electric current (¶0053).
Regarding claim 5, Vimercati further teaches the memory device according to claim 1, wherein the predetermined programming current pulse comprises at least one between a first programming current pulse of the programming current pulses and a last programming current pulse of the programming current pulses (In paragraph 0053, Vimercati teaches verifying after the program operation to determine if the logic 0 or logic 1 has been rewritten. In it is inherent, the program operation will include multiple program operation in order to reach the desire the target program state, where after a program operation, the verify operation is performed).
Regarding claim 6, Vimercati further teaches the memory device according to claim 1, wherein the memory cells comprise one of phase-change memory cells, spin torque magnetoresistive random access memory cells, or resistive random-access memory cells (¶0004).
Regarding claims 13-15, the claims have similar limitations as claims 1-6 except they were written as a method claims. Therefore, the claims are rejected under the same grounds of rejection. 
 
Claim(s) 7-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,508,446 B1).
Regarding claim 7, Chen teaches a memory device, comprising:
a plurality of programmable memory cells (Fig. 2, memory array 10);
a programming circuit for programming a selected memory cell of the plurality of memory cells to a target logic state by applying one or more programming current pulses to the selected memory cell (Fig. 2, memory data are programmed to the memory cells by applying program pulses);
 a temperature sensor for sensing a temperature of the memory device (Fig. 2, Temperature compensated bias circuit 30);
a reading circuit (Fig. 2, Sense Circuit 20) for reading a current logic state of the selected memory cell after a predetermined programming current pulse of the programming current pulses, the reading circuit comprising:
a sensing circuit configured to sense a current logic state of the selected memory cell according to a comparison between a reading electric current depending on the current logic state of the selected memory cell and a reference current (Col. 4, lines 28-55); and
an adjusting circuit configured to adjust the reading electric current to be provided to the sensing circuit according to the temperature of the memory device (Fig. 2, Temperature Compensated Bias Circuit 30; Fig. 3 and Col. 7 lines 1-34).
Regarding claim 8, Chen teaches the memory device according to claim 7, wherein the reading circuit comprises a bit line through which the reading electric current flows, and wherein the adjusting circuit is configured to bias the bit line with an adjusted biasing electric voltage being adjusted with respect to a predefined biasing electric voltage according to the temperature of the memory device, the adjusted reading electric current being adjusted according to said adjusted biasing electric voltage (Fig. 2, Temperature Compensated Bias Main Circuit 7 bias the bit line with adjusted biasing electric voltage to adjust the biasing voltage according the temperature of the memory device).
Regarding claim 9, Chen further teaches the memory device according to claim 8, wherein the adjusting circuit comprises a variable resistor and a circuit arrangement configured to cause a predefined electric current to flow through the variable resistor, the predefined biasing electric voltage depending on a predefined resistance value of the variable resistor and on the predefined electric current flowing therethrough, the adjusting circuit being configured to adjust the resistance value of the variable resistor according to the temperature of the memory device, the adjusted biasing electric voltage depending on the adjusted resistance value of the variable resistor and on the predefined electric current flowing therethrough (Fig. 2, Temperature Compensated Circuit 30, which includes a variable resistor 40).
Regarding claim 10, Chen further teaches the memory device according to claim 9, wherein the sensing circuit is configured to sense the current logic state of the selected memory cell according to a comparison between the adjusted reading electric current and the reference electric current (Fig. 2, sense circuitry 20 compares the read data to a reference current).
Regarding claim 11, Chen further teaches the memory device according to claim 7, wherein the predetermined programming current pulse comprises at least one between a first programming current pulse of the programming current pulses and a last programming current pulse of the programming current pulses (In Col. 9, lines 53+, Chen teaches verifying after the program operation to determine if the logic 0 or logic 1 has been rewritten. In it is inherent, the program operation will include multiple program operation in order to reach the desire the target program state, where after a program operation, the verify operation is performed).
Regarding claim 12, Chen further teaches the memory device according to claim 7, wherein the memory cells comprise one of phase-change memory cells, spin torque magnetoresistive random access memory cells, or resistive random-access memory cells (Fig. 1, Memory array 10)).
Regarding claims 16-17, the claims have similar limitations as claims 7-12 except they were written as a method claims. Therefore, the claims are rejected under the same grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824